Citation Nr: 1543259	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to  November 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center that assigned an initial noncompensable rating for bilateral hearing loss from September 30, 2005.  Jurisdiction over the case was thereafter returned to the VA Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the claim the Veteran was granted a 10 percent rating for his bilateral hearing loss, effective November 3, 2011.  While his is satisfied with the 10 percent rating, he believes that it should also be assigned for the initial-rating period prior to November 3, 2011.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Prior to November 3, 2011, the Veteran's had no worse than Level III hearing impairment for the right ear and Level II hearing impairment for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss prior to November 3, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided notice regarding the disability-rating element of his claim in March 2006.  Although this letter was sent subsequent to the initial adjudication of the underling service connection claim, it was sent prior to the initial decision rating his bilateral hearing loss.  Therefore, the Board finds that any error in the timing of the notice was clearly harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded an appropriate VA examination to determine the severity of his hearing loss disability.  The examination report contains all findings necessary to rate the disability, to include the functional impact of the Veteran's hearing loss disability, and the Veteran has not asserted, and the evidence of record does not show, that the examination was inadequate.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity. Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

By way of background, the Veteran was awarded service connection for bilateral hearing loss in a November 2011 rating decision, with a noncompensable rating assigned effective from September 30, 2005.  Having found clear and unmistakable error with the assignment of a noncompensable rating for the disability, the RO assigned a 10 percent rating for the Veteran's hearing loss from November 3, 2011, in a January 2012 rating decision.  The Veteran appealed the initial noncompensable rating for his hearing loss, asserting that a 10 percent rating should be assigned from the effective date of service connection.

In response to his claim for service connection, the Veteran underwent a VA audiological examination in February 2006.  The examiner reviewed the evidence of record and noted the Veteran's report of general difficulty hearing conversations.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
45
60
95
LEFT
40
55
80
90

The average puretone thresholds were 60 for the right ear and 66.25 for the left ear.
Speech recognition scores were 88 percent and 92 percent in the right ear and left ears, respectively.  

Applying the values above to Table VI results in Level III hearing impairment for the right ear and Level II hearing impairment for the left ear, which warrants a noncompensable rating under Diagnostic Coe 6100.  The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a). 

The Veteran's private medical records do not show any evidence of additional hearing loss treatment or otherwise provide information required for rating purposes.  

Based on the record, the Board finds that the schedular criteria for a compensable rating have not been met at any time prior to November 3, 2011.  As explained above, the examination results show that the Veteran did not have sufficient hearing impairment to warrant a compensable rating during the applicable criteria.

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  However, none of his statements provide the specific information required for rating purposes.  In addition, there is no other evidence showing sufficient hearing impairment to warrant a compensable rating prior to November 3, 2011.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestation of the Veteran's disability, hearing impairment, is contemplated by the schedular criteria.  The Board acknowledges that the Veteran has difficulty understanding conversational speech.  Nevertheless, his level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reached a compensable degree during the period at issue.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An initial compensable rating for bilateral hearing loss prior to November 3, 2011, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


